Case: 21-50653   Document: 00516156774   Page: 1   Date Filed: 01/06/2022




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                             January 6, 2022
                            No. 21-50653
                          Summary Calendar                    Lyle W. Cayce
                                                                   Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Lucas Victorino-Tista,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50671
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Lucas Vidorino Tista-Sis,

                                               Defendant—Appellant.
Case: 21-50653           Document: 00516156774        Page: 2   Date Filed: 01/06/2022

                                         No. 21-50653
                                       c/w No. 21-50671


                        Appeals from the United States District Court
                             for the Western District of Texas
                                  USDC No. 4:20-CR-199-1
                                  USDC No. 4:21-CR-61-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
           Lucas Victorino-Tista appeals his conviction and sentence for entry
   after deportation under 8 U.S.C. § 1326(a) and (b)(1), along with the
   revocation of the term of supervised release he was serving at the time of the
   offense. Because his appellate brief does not address the validity of the
   revocation or the revocation sentence, he abandons any challenge to that
   judgment. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
           For the first time on appeal, Victorino-Tista contends that it violates
   the Constitution to treat a prior conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than as an element
   of the offense. He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.          The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Victorino-Tista concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                              2
Case: 21-50653     Document: 00516156774         Page: 3     Date Filed: 01/06/2022




                                    No. 21-50653
                                  c/w No. 21-50671

   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                         3